Citation Nr: 0740756	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher disability rating for service-
connected low back disability, described for rating purposes 
as spondylolisthesis at L5-S1, with degenerative disc disease 
at L4-5, status post surgical fusion with retained hardware, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in July 2005, and a substantive appeal was 
received in August 2005.


FINDING OF FACT

Throughout the rating period on appeal, the veterans service-
connected low back disability, described for rating purposes 
as spondylolisthesis at L5-S1, with degenerative disc disease 
at L4-5, status post surgical fusion with retained hardware, 
has been productive of some limitation of range of motion, 
but without limitation of forward flexion to 60 degrees or 
less, and no findings of ankylosis or muscle spasm or 
guarding to result in an abnormal gait or abnormal spinal 
contour; the combined range of motion of the thoracolumbar 
spine has been greater than 120 degrees but not greater than 
235 degrees; there is no evidence of incapacitating episodes 
having a total duration of at least 2 weeks during the past 
12 months.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected low back disability, described 
for rating purposes as spondylolisthesis at L5-S1, with 
degenerative disc disease at L4-5, status post surgical 
fusion, with retained hardware have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5235 - 5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2004.  
The letter predated the December 2004 rating decision.  See 
id.  Since the issue in this case (entitlement to assignment 
of a higher initial rating) is a downstream issue from that 
of service connection (for which a VCAA letter was duly sent 
in August 2004), another VCAA notice is not required.  VA 
O.P.G.C. Prec. No. 8-2003 (Dec. 22, 2003).  It appears that 
the Court has also determined that the statutory scheme does 
not require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The August 2004 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves an increased rating issue, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for lower back 
condition, but there has been no notice of the types of 
evidence necessary to establish a disability rating, nor the 
type of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The veteran has been 
fully informed of rating criteria in connection with his 
appeal from the initial evaluation assigned.  Further, the 
veteran has not appealed from the effective date assigned for 
service connection, and the following decision of the Board 
involves a consideration of the severity of the disability 
during the entire period covered by the appeal with 
recognition of the possibility of staged ratings.   

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, Social Security Administration (SSA) records, and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a report of VA 
examination performed in November 2004.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time, with 
consideration of whether staged ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent-  Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

In an April 1968 Report of Medical History, the veteran 
reported recurrent back pain and the examiner noted that the 
veteran had back pain for the previous 6 months.  In June 
1968, he complained of low back pain and received treatment.  

The veteran continued to complain of low back pain and sought 
treatment with George P. Schanz, M.D., beginning in December 
1986 and continuing in 1987.  Dr. Schanz's records reflect 
that the veteran was found to have spondylolisthesis of the 
lumbar spine in the Fall of 1985 and underwent a lumbar 
laminectomy at the L5-S1 level.  There were additional 
diagnoses of recurrent central L4-5 disc bulge and moderate 
L5-S1 bulge, left, as well as spondylolysis.  He underwent a 
second surgical intervention in March 1986.  The veteran 
again had surgery of the posterior lumbar interbody fusion 
L5-S1 in March 1987.  

An SSA Award Decision dated March 1987 found that medical 
evidence established that the veteran had severe back pain 
and determined that the veteran was "disabled" and that his 
disability had continued at least through the date of the 
decision.  

The veteran underwent a discectomy in July 1987.  The 
remainder of the disc was removed later that year and a 
posterior lumbar interbody approach was used to graft this 
interspace.  In July 1997, the veteran had a surgical 
procedure, including posterior exploration and fusion, 
posterior decompression L4-S1, posterior instrumentation and 
fusion L4-S1, with repair of incidental durotomy and left 
iliac crest bone graft harvesting.  Three days later, he had 
an anterior discectomy and anterior interbody fusion with 
instrumentation of L5-S1, for pseudoarthrosis identified at 
L5-S1.  He was assessed with pseudoarthrosis, with failed 
laminectomy syndrome, with pseudomeningocele and epidural 
fibrosis, and with low back pain, unamendable to conservative 
care.  In July 1997, he was diagnosed with spinal stenosis 
L4-S1 with back pain.  In August 1997, he was involved in a 
single motorcycle accident.  An MRI study of the lumbar spine 
showed normal mid and upper lumbar spine, internal metal at 
L4-S1 and associated substantial signal distortion.  

Treatment records from the Las Vegas VA Medical Center (VAMC) 
reflect that the veteran sought treatment there as early as 
1996.  The veteran was treated in March 2003 for low back 
pain.  He was assessed with polyarthralga, myalgias, and 
osteoarthritis, post lumbar surgery state and post 
arthroscopic stage.  

In November 2004, the veteran underwent a VA examination to 
assess the nature and severity of his low back pain.  The 
veteran reported that he had chronic back pain "at the L4-L5 
region."  He denied any trauma, but reported that it could 
have developed due to "heavy lifting."  He reported that 
his pain scale was 7/10 with stiffness and weakness.  The 
onset of pain was in 1967.  The location and distribution of 
the pain was in the paralumbar areas.  The veteran reported 
there was no radiation of the pain.  The duration of the pain 
was "24 hours seven days a week."  The veteran reported 
that, "it wakes me up at night also."  The characteristics 
were throbbing and alternating with sharp pain.  The 
intensity was 10/10.  

The veteran reported that he walked unaided.  He denied the 
use braces or orthosis.  He could only walk 1/8th of a mile 
in 20 minutes, then the pain began.  The veteran reported 
that he was very stable.  He denied he had any trauma or 
injury.  He reported a total of eight prior surgeries.  He 
reported that he had two surgeries in 1997 for a fusion at 
the L4 to L5 with left hip bone grafting.  He also had a 
laminectomy and discectomy in 1985, 1986 and 1987.  He 
reported that the functional effect of this condition was 
that all of his activities of daily living were affected.  He 
could barely bend down to shave and to do toileting and he 
could not stand for a prolonged time due to the pain.  He was 
able to drive and was mobile.  He reported being in receipt 
of SSA benefits since 1985.  

On musculoskeletal physical examination, he had a normal 
curvature in the cervical and thoracic spine but the lumbar 
spine appeared to be mildly convex.  The limbs were equal and 
symmetrical.  No deformities were observed.  Strength was 3.5 
to 4+ in the upper extremities and in the lower extremities 
was 3.5+.  Posture and gait was intact.  Position of the head 
was straight.  He had symmetry in appearance and he had 
symmetry and rhythm with the spinal motion.  

The thoracolumbar spine range of motion, forward flexion was 
0-72 degrees, extension was 0-24 degrees, left and right 
lateral flexion was 0-24 degrees, left and right lateral 
rotation was 0-22 degrees.  The spine did not have pain in 
motion.  Following repetitive motions of bending and getting 
up and cleaning the house and prolonged standing, the 
examiner opined that he had additional 5 to 10 percent 
limitation of motion.  This was characterized by pain, 
fatigue and weakness.  

The veteran had paralumbar muscle spasms.  There was no 
guarding or localized tenderness severe enough to result in 
an abnormal gait or abnormal spinal contour.  There was no 
abnormal posture, fixed deformity or other abnormality of the 
musculature of the back.  

Lumbar spine x-rays reflected that an anterior plate was seen 
at L5-S1.  The posterior lumbar vertebral body alignment 
remained within normal limits with no indication of any bony 
canal compromise.  There were posterior laminectomy changes 
also present.  Discs above L4 were within normal limits with 
normal alignment of the lumbar vertebral bodies.  

Sensory examination reflected that he had decreased sensation 
to pinprick and to touch in the lumbar region.  Motor 
examination reflected no muscle atrophy, circumferential 
measurements bilaterally of the thighs were symmetrical to 34 
centimeters.  The calves were symmetrical, measuring 29 
centimeters.  There was no deficit of the deep tendon or 
cutaneous reflex, nor were there pathologic reflex.  The 
rectal examination reflected that sphincter tone was intact.  
Lasegue's sign was unremarkable.  There was no vertebral 
fracture.  There were no organic physical signs.  

The examiner diagnosed status post lumbar strain resulting in 
lumbar fusion with instrumentation with decrease sensation to 
pinprick and touch, loss of motion and myospasms.  

The RO rated the veteran's disability under Diagnostic Code 
5239, pertaining to spondylolisthesis of the lumbar spine.  

In consideration of the rating criteria for diseases of the 
spine, a disability rating in excess of 10 percent is not 
warranted.  On examination in November 2004, flexion was 0-72 
degrees, extension was 0-24 degrees, left and right lateral 
flexion was 0-24 degrees, and left and right lateral rotation 
was 0-22 degrees.  Following repetitive motions of bending 
and getting up and cleaning the house and prolonged standing, 
flexion was limited by 3.5 to 7.0 degrees, extension and left 
and right lateral flexion were limited by 1.25 to 2.5 
degrees, and left and right lateral rotation was limited by 
1.0 to 2.0 degrees.  These limitations of range of motion 
were characterized by pain, fatigue, and weakness.  

The Board notes here that flexion was actually measured to 72 
degrees.  Pursuant to the rating criteria, this figure is 
rounded to the nearest 5 degrees, or to 70 degrees.  The 
examiner estimated a 10 percent decrease in range of motion 
under the DeLuca factors.  This results in a finding for 
rating purposes that flexion is limited to 63 degrees.  
However, this does not meet the regulatory criteria of 
flexion limited to 60 degrees or less to warrant the next 
higher rating of 20 percent.  The Board is mindful of 38 
C.F.R. § 4.7, but does not view that regulation as allowing a 
different result in a case such as this where the applicable 
rating criteria are quite specific at to range of motion 
findings. 

Further, although the examination reflected objective 
findings of paralumbar spasms, there was no guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  In light of these objective findings, the Board 
finds that the 10 percent rating assigned is appropriate 
under the rating criteria.  A 20 percent rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  As such, based on 
the objective findings of record, the veteran's disability 
does not meet the criteria for a 20 percent disability 
rating.

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability so as to warrant a separate rating.  The Board has 
considered the criteria for rating intervertebral disc 
syndrome.  However, there is no evidence that the veteran has 
incapacitating episodes of at least 2 weeks but less than 4 
weeks during the past 12 months so as to warrant the next 
higher rating of 20 percent.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected low back disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The Board notes that the SSA found that the 
veteran was "disabled" in a March 1987 decision.  However, 
on examination in November 2004, the veteran specifically 
stated that he is able to drive and is mobile.  The Board 
notes that the veteran is no longer totally disabled.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to spondylolisthesis 
of the lumbar spine.  Accordingly, the Board finds that the 
impairment resulting from the veteran's low back disability 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.  
While acknowledging that the veteran has been in receipt of 
SSA disability benefits since 1987 due to his lumbar spine 
disability, the Board finds that the recent objective medical 
evidence, to include the findings in the November 2004 VA 
examination, do not reflect that his service-connected 
disability results in marked interference with earning 
capacity beyond that interference contemplated by the 
assigned evaluation.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a rating in excess 
of 10 percent have not been met at any time to warrant a 
staged rating.  Accordingly, the benefit sought on appeal is 
denied.


ORDER


The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


